NO. 07-08-0177-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                      MAY 20, 2008

                          ______________________________

                        IN RE RONNIE GENE LONG, RELATOR
                         _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Relator, Ronnie Gene Long, filed his Application for Writ of Mandamus on March

28, 2008, contending that the trial court denied his Motion Nunc Pro Tunc. However, Long

did not include in the appendix to his application a “certified or sworn copy of any order

complained of, or any other document showing the matter complained of.” TEX . R. APP. P.

52.3(j)(A).


       Additionally, Long did not pay the filing fee required under Rule 5 of the Texas Rules

of Appellate Procedure. By letter from this Court, dated April 24, 2008, we advised Long

that the “filing fee in the amount of $125.00 did not accompany the captioned original

proceeding. Unless the filing fee is paid by Monday, May 5, 2008, this proceeding will be

subject to dismissal.” TEX . R. APP. P. 5. Long has not paid the fee as directed nor has he

filed an affidavit of indigence. See TEX . R. APP. P. 20.1.
      Accordingly, we dismiss Long’s petition.   See In re Chavez, 62 S.W.3d 225

(Tex.App.–Amarillo 2001, orig. proceeding).




                                       Mackey K. Hancock
                                           Justice




                                          2